Citation Nr: 0716851	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder, secondary to service-connected right eye loss of 
vision with macular degeneration.

2.  Entitlement to an increased disability rating for right 
eye loss of vision with macular degeneration, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to October 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a left eye disability, and denied an increase 
above the existing 30 percent rating for the service-
connected right eye disability.  In August 2006, the Board 
remanded the case for a Board hearing.  The veteran 
subsequently withdrew his hearing request.

Additional evidence has been received from the veteran with a 
written waiver of preliminary RO review.


FINDINGS OF FACT

1.  Left eye disorders, including macular degeneration and 
cataract, were first noted many years after service.

2.  Left eye disorders, including macular degeneration and 
cataract, were not caused or worsened by service-connected 
total blindness with no light perception in the right eye.

3.  The veteran has macular degeneration, with total loss of 
vision and no light perception in the right eye, and 
corrected visual acuity of 20/60 in the left eye.


CONCLUSIONS OF LAW

1.  Left eye disorders, including macular degeneration and 
cataract, are not proximately due or the result of, and have 
not been aggravated by, service-connected right eye loss of 
vision with macular degeneration.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2006).

2.  The veteran's right eye loss of vision with macular 
degeneration meets the criteria for a rating of 60 percent, 
but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.75, 4.84a, Diagnostic Code 
6065 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in May 
2002, April 2005, and March 2006.  Those notices informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection, to 
establish original and increased ratings, and to establish 
effective dates for benefits awarded.  VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claims.  

The claims file includes all pertinent medical records, 
including private and VA reports.  The veteran has been 
afforded a VA examination and medical opinions have been 
obtained.  No further assistance to the veteran is required 
in this case. 

The Board finds that VA has adequately fulfilled its duties 
under the VCAA.  To the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
such error to be harmless error that would not reasonably 
affect the outcome of the veteran's claim.

Service Connection for Left Eye Disability

The veteran essentially contends that problems with his left 
eye disability were caused or worsened by his longstanding, 
service-connected right eye disability.  Direct service 
connection is granted if it is shown that the veteran suffers 
from disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In addition, increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc); 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen that provided for secondary service 
connection on the basis of the aggravation of a non-service-
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the non-service-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

During service, the veteran was found to have macular 
degeneration in his right eye.  Physicians who examined him 
at that time found that his left eye was normal.  In 1954, 
the RO denied the veteran's claim for service connection for 
a right eye disorder.  In 2002, the veteran filed a new 
claim, and the RO granted service connection for right eye 
disability, including macular degeneration and subsequent 
loss of vision in that eye.

The Board notes that, in statements in support of his claims, 
the veteran has repeatedly and forcefully objected to the 
1954 rating decision in which the RO denied service 
connection for a right eye disability.  Previous 
determinations of service connection are final and binding, 
and are accepted as correct unless there was clear and 
unmistakable error in the previous decision.  38 C.F.R. 
§ 3.105(a) (2006).  The veteran has not explicitly claimed 
that there was clear and unmistakable error in the 1954 
rating decision, so that question has not been presented to 
the RO, and is not before the Board.

In 1954, a private optometrist indicated the veteran's vision 
was 20/30 in the right eye and 20/20 in the left eye.  The 
claims file does not contain records regarding the condition 
of the veterans' eyes for many years after the 1954 report.  
The next record is from 1996, when the veteran was examined 
by a private ophthalmologist.

In the 1996 examination, the veteran reported a forty year 
history of macular degeneration in his right eye, with 
progressive decrease in visual acuity.  The examination 
revealed acuity, with correction, of ability to count fingers 
at one foot in the right eye, and 20/20 in the left eye.  The 
right eye had mild pallor of the disc, and atrophy of the 
retinal pigment epithelium in the macula.  There was a 2+ 
nuclear sclerotic cataracts in each eye.

On private ophthalmological examination in 1999, the veteran 
reported that vision in his right eye was completely blacked 
out.  The examining ophthalmologist found that the right eye 
had no light perception.  The right eye had diffuse optic 
nerve pallor, and atrophy of the retinal pigment epithelium.  
There were early cataracts in both eyes.  The visual acuity 
of the left eye, with correction, was 20/20.  The veteran 
reported that he had diabetes mellitus, but the 
ophthalmologist found no evidence of diabetic retinopathy.

The veteran had VA ophthalmology visits in 2000 and 2002.  
Total loss of vision and absence of light perception in his 
right eye continued.  Corrected visual acuity in the left eye 
ranged from 20/20 to 20/25.  On VA ophthalmological 
examination in December 2002, the examiner noted a two year 
history of the absence of vision or light perception in the 
right eye.  The visual acuity in the left eye was 20/50 
uncorrected and 20/20 corrected.  Glaucoma in the left eye 
was suspected.  There were mild cataracts in both eyes.  The 
examiner expressed the opinion that it was reasonably likely 
that the loss of vision in the right eye was related to the 
macular degeneration that was noted in that eye during 
service.

Notes from VA outpatient treatment of the veteran in 2002 and 
2003 reflect that treating physicians prescribed eye drops.  
In March 2003, the reported pain in his right eye.  In June 
2003, the veteran reported worsening of the vision in his 
left eye in recent months.  In June 2003, corrected visual 
acuity in the left eye was 20/30.  In October 2003, a 
treating ophthalmologist noted that glaucoma was suspected in 
the left eye, and that there was a possibility of optic 
ischemia in the left eye.  Corrected visual acuity in the 
left eye was 20/30.

In an October 2003 statement, the veteran reported that he 
had blind spots in his left eye, and that the vision in his 
left eye at times appeared distorted, sometimes concave and 
sometimes fuzzy.

On VA ophthalmological examination in February 2004, the 
visual acuity of the left eye was 20/100 without correction, 
and 20/30 with correction.  The left macula was grossly 
normal.

In May 2004, private ophthalmologist T. D. B., M.D., examined 
the veteran and reviewed his records.  Dr. B. found that the 
macula in the left eye appeared normal except for decreased 
light reflex and a mild epiretinal membrane with some pucker.

In a VA ophthalmology checkup in November 2004, visual acuity 
in the left eye was 20/40 uncorrected, and 20/25 corrected.  
The treating ophthalmologist noted a cataract, and prescribed 
eye drops.

On VA ophthalmological examination in July 2005, the veteran 
reported a reduced visual field in his left eye.  Visual 
acuity in the left eye was 20/100 uncorrected, and 20/40 
corrected.  The left eye had an incipient cataract.  There 
was no sign of diabetic retinopathy.  The left eye had an 
epiretinal membrane, or pre-retinal fibrosis, which the 
examining ophthalmologist described as related to age and not 
trauma.  On Goldmann field examination, the visual field of 
the left eye was essentially normal.  The examiner 
ophthalmologist found that decreased visual acuity in the 
right eye was related to the cataract and to early age-
related macular degeneration.  The examiner expressed the 
opinion that the left eye disorders were not caused by, or a 
result of, the right eye disorders.

In a VA eye checkup in November 2005, visual acuity in the 
left eye was listed as 20/25 corrected.

In June 2006, the veteran was seen by private ophthalmologist 
M. J. L., M.D..  Dr. L. found that the left eye had visual 
acuity of 20/70 uncorrected and 20/30 corrected.  Dr. L. 
noted that the cataract in the veteran's left eye was 
becoming more problematic, particularly because the veteran 
had vision only in the left eye.

On VA ophthalmological examination in October 2006, visual 
acuity in the left eye was 20/200 uncorrected.  The best 
corrected visual acuity in the left eye was 20/60 for 
distance, and 20/50 for near.  Confrontation fields were full 
in the left eye.  There was no evidence of diabetic 
retinopathy or glaucoma.  The left eye had preretinal 
fibrosis.  The examining ophthalmologist reviewed and 
discussed the records in the veteran's claims file.  The 
examiner expressed the opinion that the veteran's left eye 
disability had increased in severity, but that it was not at 
least as likely as not that the veteran's current left eye 
condition had increased in severity due to his service-
connected right eye condition.

In March 2007, the private ophthalmologist Dr. L. wrote that 
the absence of vision and light perception in the veteran's 
right eye, and dependence on vision in his left eye only, 
might be contributing to symptoms of asthenopia and eye 
strain in his left eye.

The VA ophthalmologist expressed the opinion that the 
veteran's right eye disability did not cause or aggravate his 
left eye disorders, identified as a cataract and age-related 
preretinal fibrosis.  The private ophthalmologist Dr. L. 
indicated that it was possible that reliance on the left eye 
alone, because of blindness in the right eye, contributed to 
left eye weakness and strain.  The persuasiveness of VA 
ophthalmologist's opinion is increased by his review of the 
records and thorough discussion.  Dr. L. 's opinion is 
credible, but he linked the right eye disability only to left 
eye strain, and not to the cataract, macular degeneration, or 
diminished visual acuity.  In addition, Dr. L. indicates only 
a possible connection, not a reasonably likely one.  Overall, 
the VA ophthalmologist's opinion is more persuasive.  The 
preponderance of the evidence is against the claim that the 
right eye disability caused or worsened disability of the 
left eye.  The claim for service connection for left eye 
disability is therefore denied.

Increased Rating for Right Eye Disability

The veteran contends that the severity of his service-
connected right eye disability warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has characterized the veteran's right eye disability 
as loss of vision with macular degeneration.  The RO has 
rated that disability under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070.  The regulations at 38 C.F.R. 
§ 4.84a provide for ratings based on the visual acuity or 
absence of vision in each eye.  Diagnostic Code 6070 provides 
a 30 percent rating when one eye is blind, having only light 
perception, and visual acuity in the other eye is 20/40.  
When rating visual impairment, VA considered the corrected 
visual acuity.  38 C.F.R. § 4.75.

The rating schedule at 38 C.F.R. § 4.84a provides different 
ratings if one eye is anatomically lost, versus blind, having 
only light perception.  In this case, the condition of the 
veteran's right eye does not fit either category.  The right 
eye is present, and not anatomically lost.  Medical records 
from 1999 forward consistently state, however, that the right 
eye does not have any light perception.  The functional 
effect of the blindness and lack of light perception in the 
veteran's right eye is more comparable to that of anatomical 
loss of the eye than that of an eye with light perception.  
Therefore, in accordance with 38 C.F.R. § 4.7, it is more 
appropriate to apply a rating based on the anatomical loss of 
one eye.

On the most recent examination, in October 2006, corrected 
visual acuity for distance in the left eye was 20/60.  The 
rating schedule provides for ratings based on vision of 20/50 
and 20/70.  A person who is not able to read at one of the 
scheduled steps or distances, but is able to read at the next 
schedule step or distance, is to be rated as reading at the 
latter step or distance.  38 C.F.R. § 4.83.  Therefore, the 
most appropriate rating for the veteran's right eye 
disability is based on comparability to anatomical loss in 
the right eye, and corrected visual acuity of 20/70 in the 
left eye.  For those manifestations, the rating schedule 
provides a rating of 60 percent, at Diagnostic Code 6065.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right eye disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to service connection for left eye disability is 
not warranted.  To this extent, the appeal is denied.  

Entitlement to a disability rating of 60 percent, but no 
higher, for right eye loss of vision with macular 
degeneration is warranted.  To this extent, the appeal is 
granted subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


